Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 5/16/2022 has been entered. Claims 1 and 3-15remain pending in the application. Applicant’s amendments to the Claims and Specification have overcome each and every objection and 112b rejection set forth in the Non-Final Office Action mailed 2/15/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 9236814) in view of Yamada (US 9882379) and in further view of Doi (JP 6342274) with citations from attached machine translations.
Regarding claim 1, Kaneko teaches a power supply system comprising: a first power supply device and a second power supply device, connected in parallel to a common load (Col. 3 lines 11-15  plurality of inverters in parallel, Fig. 1 master inverter 2a, slave inverter 2b) wherein the first power supply device includes a signal processor that calculates control information for controlling voltage or current to be output to the load from the first power supply device (Col.5 lines 18-22 total current detection unit 9 , obtains total currents iu1, uiv1, and iw1, from master inverter (fig. 1)) and source information for obtaining a control information for controlling voltage or current to be output to the load from the second power supply device (Col.5 lines 18-22 total current detection unit 9, obtains total currents iu2, iv2, and iw2 from slave inverter), and controls voltage or current to be output to the load based on the control information (Col. 5 lines 40-48 cross-current control unit 16a, provides voltage command value output based on total current Iua, Iva, Iwa (from master inverter) and Iu1, Iv1, and Iw1 (from slave inverter)), a current detection circuit that detects current output from the first power supply device to the load (Col. 8 lines 18-19 current detect 8a); and a communication circuit that transmits the source information calculated by the signal processor to the second power supply device (Col. 6 lines 32-35 transmission means 18, voltage command values are transmitted from master inverter) ; wherein the second power supply device includes a communication circuit that receives the source information transmitted from the first power supply device (Col. 6 lines 32-35 transmission means 18, voltage command values are received by  a memory inside the microcomputer of slave inverter), a signal processor that calculates control information for controlling voltage or current to be output to the load based on the source information received by the communication circuit (Col. 5 lines 40-48 cross-current control unit 16b, provides voltage command value output based on total current Iua, Iva, Iwa (from master inverter) and Iu2, Iv2, and Iw2 (from slave inverter)), a control unit that controls voltage or current to be output to the load based on the control information (Col. 5 lines 40-48 cross-current control unit 16b, provides voltage command value output based on total current Iua, Iva, Iwa (from master inverter) and Iu2, Iv2, and Iw2 (from slave inverter)), a current detection circuit that detects current output from the second power supply device to the load (Col. 5 lines 60-61 current detector 8b), wherein the communication circuit of the second power supply device transmits current information indicating the current detected by the current detection  circuit to the first power supply (Col. 6 lines 1-6, transmission means 18, voltage commands and total currents transmitted between master inverter and slave inverter), wherein the communication circuit of the first power supply device receives the current information transmitted from the second power supply device (Col. 6 lines 1-6, transmission means 18, voltage commands and total currents transmitted between master inverter and slave inverter), wherein the signal processor of the first power supply device calculates control information for controlling voltage or current to be output to the load and source information for obtaining the control information, based on the current indicated by the current information received by the communication circuit (Col.5 lines 18-22 total current detection unit 9, obtains total currents iu2, iv2, and iw2 from slave inverter), current obtained by summing the current detected by the first power supply device and the current indicated by the current information received by the communication circuit of the first power supply and the voltage detected by the voltage detection circuit (Col. 5 lines 15-25 sum of the output currents iu1, uiv1, and iw1), but is silent on a voltage detection circuit that detects voltage output from the first power supply device to the load, the current detected by the current detection circuit included in the first power supply device and the voltage detected by the voltage detection circuit included in the first power supply device; wherein the first power supply device and the second power supply device each include a display unit for displaying an operating state of the device of itself, the display of the first power supply device displays and the display of the second power supply device displays predetermined information.
Yamada teaches a voltage detection circuit that detects voltage output from the first power supply device to the load, (Col. 9 lines 6-7 a first voltage detector connected to an output of the first power source apparatus), the current detected by the current detection circuit included in the first power supply device and the voltage detected by the voltage detection circuit included in the first power supply device (Col. 9 lines 6-7 a first voltage detector connected to an output of the first power source apparatus).
Kaneko and Yamada are considered to be analogous to the claimed invention because they are in the same field of power supplies. It would have been obvious to have modified Kaneko to incorporate the teachings of Yamada to have a voltage detection unit and voltage being detected by the voltage detection unit in order to monitor the output voltage from the power source (Yamada Col 9. lines 32-35).
Doi teaches wherein the first power supply device ([0036] the control unit 13 causes a display unit) and the second power supply device (([0043] the control unit 22) each include a display unit for displaying an operating state of the device of itself ([0132] 93 Display unit (display means, notification means), [0100] notifies of welding abnormalities);  the display of the first power supply device displays current ([0036] control unit 13 displays current) and the display of the second power supply device displays predetermined information ([0043] the control unit 22 outputs a detection value of a welding voltage or a welding current input from the communication unit 23 to a display unit, being predetermined by the control unit).
Kaneko, Yamada, and Doi are considered to be analogous to the claimed invention because they are in the same field of power supplies. It would have been obvious to have modified Kaneko and Yamada to incorporate the teachings of Doi to have display units display certain welding information applying to each device in order to provide a means to communicate welding condition stored within the device (Doi [0019]). 
Regarding claim 3, Kaneko, Yamada, and Doi teach the power supply system according to claim 1, but Kaneko and Doi are silent on wherein the control unit of the first power supply device stops operating the first power supply device if the current information reception unit receives no current information.
However, Yamada teaches the control unit of the first power supply device stops operating the first power supply device if the current information reception unit receives no current information (Col 7 lines 1-6 210 is an assist cancellation request generation means, outputting signal when current is lower than a specific value, which would include no current).
It would have been obvious to have modified Kaneko and Doi to incorporate the teachings of Yamada to stop power supply based on that information in order to prevent current shortage occurring due to current detection errors or an imbalance between units (Yamada Col. 7 lines 55-60).
Regarding claim 5, Kaneko, Yamada, and Doi teach the power supply system according to claim 1, but Kaneko and Doi are silent on wherein the communication circuit of the second power supply device transmits abnormality information indicating presence or absence of abnormality for the second power supply device to the first power supply device, the  communication circuit of the first power supply device receives the abnormality information transmitted from the second power supply device, and  the signal processor of the first power supply device stops operating the first power supply device depending on the abnormality information received by the communication circuit of the first power supply device.
However, Yamada teaches the communication circuit of the second power supply device transmits abnormality information indicating presence or absence of abnormality for the second power supply device to the first power supply device (Col 7 lines 1-6 210 is an assist cancellation request generation means, outputting signal when current is lower than a specific value), the communication circuit of the first power supply device receives the abnormality information transmitted from the second power supply device (Col. 7 lines 50 -55 110 is assist request generation means which outputs an assist request signal to first power supply), and  the signal processor of the first power supply device stops operating the first power supply device depending on the abnormality information received by the communication circuit of the first power supply device (Col.7 lines 29-33 supply power is insufficient, output voltage falls).
It would have been obvious to have modified Kaneko and Doi to incorporate the teachings of Yamada to have an abnormality information transmission unit that transmits and receives abnormality information and a controller to stop power supply based on that information in order to prevent current shortage occurring due to current detection errors or an imbalance between units (Yamada Col. 7 lines 55-60).
Regarding claim 6, Kaneko, Yamada, and Doi teach the power supply system according to claim 1, but Kaneko and Yamada are silent on wherein the first power supply device and the second power supply device supply power to a load concerning arc welding.
However, Doi teaches wherein the first power supply device and the second power supply device supply power to a load concerning arc welding ([0003] welding supply unit).
It would have been obvious to have modified Kaneko and Yamada to incorporate the teachings of Doi to have the power supply be provided for a load concerning welding in order to provide welding system capable of performing communication more accurately by connecting the welding power supply unit and a welding torch (Doi [0002], [0006]).
Regarding claim 7, Kaneko, Yamada, and Doi teach the power supply system according to claim 1, and Kaneko teaches wherein the source information includes total current obtained by summing the current indicated by the current information received by the communication circuit of the first power supply device and the current detected by the current detection circuit included in the first power supply device and target current for the total current (Col. 5 lines 20-22 sum of the output currents iu1, iv1, and iw1 and slave inverter 2 b output currents iu2, iv2, and iw2).
Regarding claim 13, Kaneko teaches a power supply dev ice outputting voltage and current to a load, comprising: a current detection circuit that detects current output to the load (Col. 8 lines 18-19 current detect 8a); a communication circuit  that receives current information indicating current output from a second power supply device to the load (Col. 7 lines 55-56 sending the output currents of all the slave inverters to the master inverter 2 a via the transmission means 18); a communication circuit  that receives current information indicating current output from a second power supply device to the load (Col.5 lines 18-22 total current detection unit 9 , obtains total currents iu1, uiv1, and iw1, from master inverter (fig. 1)) a signal processor that calculates control information for controlling voltage or current to be output to the load from the power supply device and source information for obtaining a the control information for controlling voltage or current to be output to the load from the second power supply device based on the current indicated by the current information received by the communication circuit (Col.5 lines 18-22 total current detection unit 9, obtains total currents iu2, iv2, and iw2 from slave inverter); the current detected by the current detection circuit (Col. 8 lines 18-19 current detect 8a);, controls voltage or current to be output to the load based on the control information calculated by the signal processor (Col. 5 lines 40-48 cross-current control unit 16a, provides voltage command value output based on total current Iua, Iva, Iwa (from master inverter), current obtained by summing the current detected by the first power supply device and the current indicated by the current information received by the communication circuit of the first power supply and the voltage detected by the voltage detection circuit (Col. 5 lines 15-25 sum of the output currents iu1, uiv1, and iw1), wherein the communication circuit  transmits the source information calculated by signal processor to the second power supply device (Col. 6 lines 32-35 transmission means 18, voltage command values are transmitted from master inverter) but is silent on a voltage detection circuit that detects voltage output to the load; and the voltage detected by the voltage detection circuit, and a display for displaying an operating state of the power supply device, wherein the display displays current
Yamada teaches a voltage detection circuit that detects voltage output to the load; and the voltage detected by the voltage detection circuit (Col. 9 lines 6-7 a first voltage detector connected to an output of the first power source apparatus).
It would have been obvious to have modified Kaneko to incorporate the teachings of Yamada to have a voltage detection unit and voltage being detected by the voltage detection unit in order to monitor the output voltage from the power source (Yamada Col 9. lines 32-35).
Doi teaches a display for displaying an operating state of the power supply device ([0132] 93 Display unit (display means, notification means), [0100] notifies of welding abnormalities, wherein the display displays current ([0036] control unit 13 displays current).
It would have been obvious to have modified Kaneko and Yamada to incorporate the teachings of Doi to have display units display certain welding information applying to each device in order to provide a means to communicate welding condition stored within the device (Doi [0019]).
Regarding claim 15, Kaneko teaches a control method of a power supply system comprising a first power supply device and a second power supply device, connected in parallel to a common load (Col. 3 lines 11-15  plurality of inverters in parallel, Fig. 1 master inverter 2a, slave inverter 2b), comprising: detecting current output from the first power supply device (Col. 8 lines 18-19 current detect 8a) and current output from the second power supply device to the load ( Col. 5 lines 60-61 current detector 8b), wherein the first power supply device calculates control information for controlling voltage or current to be output to the load from the first power supply device (Col.5 lines 18-22 total current detection unit 9 , obtains total currents iu1, uiv1, and iw1, from master inverter (fig. 1))  and source information for obtaining a control information for controlling voltage or current to be output to the load from the second power supply device, based on each detected current and detected voltage (Col.5 lines 18-22 total current detection unit 9, obtains total currents iu2, iv2, and iw2 from slave inverter), and transmits the calculated source information to the second power supply device and controls voltage or current to be output to the load from the first power supply device based on the calculated control information (Col. 6 lines 32-35 transmission means 18, voltage command values are transmitted from master inverter), current obtained by summing the current detected by the first power supply device and the current indicated by the current information received by the communication circuit of the first power supply and the voltage detected by the voltage detection circuit (Col. 5 lines 15-25 sum of the output currents iu1, uiv1, and iw1), wherein the second power supply device receives the source information transmitted from the first power supply device (Col. 6 lines 32-35 transmission means 18, voltage command values are received by  a memory inside the microcomputer of slave inverter), calculates control information for calculating control information for controlling voltage or current to be output to the load based on the received source information (Col. 5 lines 40-48 cross-current control unit 16b, provides voltage command value output based on total current Iua, Iva, Iwa (from master inverter) and Iu2, Iv2, and Iw2 (from slave inverter)), and controls voltage or current to be output to the load based on the calculated control information (Col. 5 lines 40-48 cross-current control unit 16b, provides voltage command value output based on total current Iua, Iva, Iwa (from master inverter) and Iu2, Iv2, and Iw2 (from slave inverter)) but is silent on detecting voltage output from the first power supply device to the load, displays current, and displays predetermined information
 However, Yamada teaches detecting voltage output from the first power supply device to the load (Col. 9 lines 6-7 a first voltage detector connected to an output of the first power source apparatus).
It would have been obvious to have modified Kaneko to incorporate the teachings of Yamada to have a voltage detection unit and voltage being detected by the voltage detection unit in order to monitor the output voltage from the power source (Yamada Col 9. lines 32-35).
Doi teaches displays current ([0036] control unit 13 displays current) and displays predetermined information ([0043] the control unit 22 outputs a detection value of a welding voltage or a welding current input from the communication unit 23 to a display unit, being predetermined by the control unit).
It would have been obvious to have modified Kaneko and Yamada to incorporate the teachings of Doi to have display units display certain welding information applying to each device in order to provide a means to communicate welding condition stored within the device (Doi [0019]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 9236814), Yamada (US 9882379), and Doi (JP 6342274) as applied to claim 1, in further view of Sreenivas (US 8330438).
Regarding claim 4, Kaneko, Yamada, and Doi teach the power supply system according to claim 1, but Kaneko and Doi are silent on wherein the signal processor of the first power supply device  determines whether or not current indicated by the current information received by the communication circuit of the first power supply device is less than a predetermined threshold and stops operating the first power supply device if the determination unit determines that the current is less than the threshold.
However, Yamada teaches the signal processor of first power supply device (Col.6 lines 64-66 power outage detection means) that determines whether or not current indicated by the current information received by the communication circuit of the first power supply device is less than a predetermined threshold (Col. 7 lines 1-5 current below a specific value).
It would have been obvious to have modified Kaneko and Doi to incorporate the teachings of Yamada to have a determination unit to determine if current is less than a predetermined threshold in order to determine when to enter a different mode of operation based on the current value (Yamada Col. 7 lines 1-6).
However, Sreenivas teaches to stops operating the first power supply device if the determination unit determines that the current is less than the threshold (Col. 10 lines 66-67, Col. 11 lines 1-5 comparing current to threshold value and reduces an amount of current delivered)
It would have been obvious to have modified Kaneko, Yamada, and Doi to incorporate the teachings of Sreenivas to stop the power supply when current is less than a predetermined value in order to enhance current sharing through repeated adjustments to current (Sreenivas Col. 2 lines 35-40).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 9236814), Yamada (US 9882379), and Doi (JP 6342274) as applied to claim 1, in further view of Dosaka (US 991849).
Regarding claim 8, Kaneko, Yamada, and Doi teach the power supply system according to claim 1, and Kaneko teaches wherein the first power supply device and the second power supply device each include an inverter for controlling voltage or current to be output to the load (Col. 3 lines 11-15  plurality of inverters in parallel, Fig. 1 master inverter 2a, slave inverter 2b), the signal processor of the first power supply device controls voltage or current to be output to the load by outputting a pulse signal to the inverter (Col. 5 lines 45-48 agate drive signal generating unit 17a gate drive signal of switching element), but is silent on the communication circuit of the first power supply device transmits source information during an off time period of the pulse signal output by the control unit.
However, Dosaka teaches the communication circuit of the first power supply device transmits source information during an off time period of the pulse signal output by the control unit. (Col. 11 lines 33-35 transmission period, does not output constant voltage pulse).
Kaneko, Yamada, Doi, and Dosaka are considered to be analogous to the claimed invention because they are in the same field of power supplies. It would have been obvious to have modified Kaneko , Yamada, and Doi to incorporate the teachings of Dosaka to transmit information during an off time period of the pulse signal in order to prevent transmission time period for sending a signal and receiving time period for receiving the signal to overlap (Co. 2 lines 23-26). 
Regarding claim 9, Kaneko, Yamada, Doi, and Dosaka teach the power supply system according to claim 8, and but Kaneko , Yamada, and Doi are silent on wherein the communication circuit of the second power supply device transmits current information during the off time period of the pulse signal output by the signal processor.
However, Dosaka teaches the communication circuit of the second power supply device transmits current information during the off time period of the pulse signal output by the signal processor (Col. 11 lines 33-35 transmission period, does not output constant voltage pulse).
It would have been obvious to have modified Kaneko , Yamada, and Doi to incorporate the teachings of Dosaka to transmit information during an off time period of the pulse signal in order to prevent transmission time period for sending a signal and receiving time period for receiving the signal to overlap (Co. 2 lines 23-26).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 9236814), Yamada (US 9882379), and Doi (JP 6342274) as applied to claim 1, in further view of Otsuka (JP 2003309623) with citations from attached machine translations.
Regarding claim 10, Kaneko , Yamada, and Doi teach the power supply system according to claim 1, and Kaneko teaches transmit and receive information to and from each other through non-packet communication for transmitting and receiving a predetermined amount of data if outputting voltage or current to the load (Col. 6 lines 32-35 transmission means 18, voltage command values are transmitted and received through master and slave inverters, predetermined communication protocol) but is silent on wherein the first power supply device and the second power supply device transmit and receive information to and from each other through packet communication if outputting no voltage or no current to the load.
However, Otsuka teaches the first power supply device and the second power supply device transmit and receive information to and from each other through packet communication if outputting no voltage or no current to the load ([0013] the packet communication device of the present invention, which is connected to an external packet communication device).
Kaneko, Yamada, Doi, and Otsuka are considered to be analogous to the claimed invention because they are in the same field of power supplies. It would have been obvious to have modified Kaneko , Yamada, and Doi to incorporate the teachings of Otsuka to include packet communication in order to allow quick response to a voltage response before the device becomes inoperable (Otsuka [0009]).
Regarding claim 11, Kaneko, Yamada, Doi, and Otsuka teach the power supply system according to claim 10, and Kaneko teaches wherein the second power supply device transmits and receives information through the non-packet communication (Col. 6 lines 32-35 transmission means 18, voltage command values are transmitted and received through master and slave inverters, predetermined communication protocol)  but is silent on switches a communication mode to the packet communication if the second power supply device does not receive the source information for a predetermined time period or longer.
However, Otsuka teaches switches a communication mode to the packet communication if the second power supply device does not receive the source information for a predetermined time period or longer ([0013] the packet communication device of the present invention, which is connected to an external packet communication device).
It would have been obvious to have modified Kaneko , Yamada, and Doi to incorporate the teachings of Otsuka to include packet communication in order to allow quick response to a voltage response before the device becomes inoperable (Otsuka [0009]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 9236814), Yamada (US 9882379), and Doi (JP 6342274) as applied to claim 1, in further view of Zane (US 20060239046).
Regarding claim 12, Kaneko , Yamada, and Doi teach the power supply system according to claim 1, but are silent on wherein the control information calculation unit of the first power supply device corrects the control information concerning the first power supply device such that current to be output from the first power supply device to the load and current to be output from the second power supply device to the load are equalized based on the current indicated by the current information received by the current information reception unit and the current detected by the current detection unit included in the first power supply device, and the control information calculation unit of the second power supply device corrects the control information concerning the second power supply device such that current to be output from the first power supply device to the load and current to be output from the second power supply device to the load are equalized based on the source information received by the source information reception unit.
However Zane teaches the control information calculation unit of the first power supply device corrects the control information concerning the first power supply device such that current to be output from the first power supply device to the load ([0044] voltage compensator 314 and current compensator 316 Fig. 10) and current to be output from the second power supply device to the load are equalized based on the current indicated by the current information received by the current information reception unit and the current detected by the current detection unit included in the first power supply device ([0045] currents of each phase iL1 (from first phase in fig 10) and iL2 (from second phase in fig 10) should be at least substantially equal) and the control information calculation unit of the second power supply device corrects the control information concerning the second power supply device ([0044] voltage compensator 318 and current compensator 320 Fig. 10) such that current to be output from the first power supply device to the load and current to be output from the second power supply device to the load are equalized based on the source information received by the source information reception unit ([0045] currents of each phase iL1 (from first phase in fig 10) and iL2 (from second phase in fig 10) should be at least substantially equal).
Kaneko, Yamada, Doi, and Zane are considered to be analogous to the claimed invention because they are in the same field of power supplies. It would have been obvious to have modified Kaneko , Yamada, and Doi to incorporate the teachings of Zane to have a control information calculation unit correct information concerning the first power supply and the second power supply in order to have a controller receive feedback from the power stages so that current sharing information can be shared and updated during operation (Zane [0008]). It would have been obvious to have modified Kaneko , Yamada, and Doi to incorporate the teachings of Zane the output currents be equalized in order to have total current division among phases in the power supply (Zane [0002]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 9236814), Yamada (US 9882379), and Doi (JP 6342274) as applied to claim 13, in further view of Symonds (US 9960676).
Regarding claim 14, Kaneko , Yamada, and Doi teach the power supply system according to claim 13, and Kaneko teaches a current information transmission unit that transmits current information indicating current detected by the current detection unit to the different power supply device (Col. 6 lines 1-6, transmission means 18, voltage commands and total currents transmitted between master inverter and slave inverter), source information reception unit that receives source information transmitted from the different power supply device (Col. 6 lines 32-35 transmission means 18, voltage command values are received by  a memory inside the microcomputer of slave inverter); a second control system controlling voltage or current to be output to the load by using the source information received by the source information reception unit (Col. 6 lines 1-6, transmission means 18, voltage commands and total currents transmitted between master inverter and slave inverter), wherein the control unit controls voltage or current to be output to the load based on the control information calculated by the control information calculation unit in a case where the first control system is selected (Col. 5 lines 40-48 cross-current control unit 16b, provides voltage command value output based on total current Iua, Iva, Iwa (from master inverter) and Iu2, Iv2, and Iw2 (from slave inverter)), and the control information calculation unit calculates control information for controlling voltage or current to be output to the load based on the source information received by the source information reception unit (Col. 6 lines 1-6, transmission means 18, voltage commands and total currents transmitted between master inverter and slave inverter), and the control unit controls voltage or current to be output to the load based on the calculated control information in a case where the second control system is selected (Col. 5 lines 40-48 cross-current control unit 16b, provides voltage command value output based on total current Iua, Iva, Iwa (from master inverter) and Iu2, Iv2, and Iw2 (from slave inverter)) but is silent on an operation unit that selects either one of a first control system controlling voltage or current to be output to the load by using the received current information as well as the detected voltage and current and a second control system controlling voltage or current to be output to the load by using the source information received by the source information reception unit.
However, Symonds teaches and an operation unit (Col. 3 lines 36-40 power control circuit 106a and select and load circuit 110a, control the operation of the power stage) that selects either one of a first control system controlling voltage or current to be output to the load by using the received current information as well as the detected voltage and current (Col. 7 lines 10-16 regulator circuit 108c monitors output voltage and produces  current command based on monitoring) (Col. 7 lines 10-16 regulator circuit 108c monitors output voltage and produces  current command based on monitoring).
Kaneko, Yamada, Doi, and Symonds are considered to be analogous to the claimed invention because they are in the same field of power supplies. It would have been obvious to have modified Kaneko , Yamada, and Doi to incorporate the teachings of Symonds to have an operation unit to select an operation of the system and a first control system to control voltage or current based on detected current and voltage in order to be able to control the output current very effectively from each power convert so that they share the total load current equally (Symonds Col.2 lines 6-10).

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments that Doi does not teach the displaying the sum of claim 1, Kaneko is used to overcome the argument. Kaneko teaches the summing of the currents (Kaneko Col. 5 lines 15-25) which combined with the display of Doi (Doi [0043]), would have been obvious to combine. Doi is not relied upon for summing currents, but teaches that current and voltage can be displayed on display units. If one having ordinary skill in the art were looking to display the summed values it would only seem obvious to combine the display of Doi with the summing of Kaneko as these are both known in the art, so deciding to display a particular value that is already being determined in prior art is trivial to a person having ordinary skill in the art.
Regarding the applicant’s arguments towards claims 2 and 6, that the references cited do not teach the limitations claimed, the rejections for the claims stand, as the limitations are taught in Kaneko, Yamada, and Doi.
Regarding the applicant’s arguments towards claim 4, that the references cited do not teach the limitations claimed, the rejections for the claim stand, as the limitations are taught in Kaneko, Yamada, Doi, and Sreenivas.
Regarding the applicant’s arguments towards claims 8 and 9, that the references cited do not teach the limitations claimed, the rejections for the claims stand, as the limitations are taught in Kaneko, Yamada, Doi, and Dosaka.
Regarding the applicant’s arguments towards claims 10 and 11, that the references cited do not teach the limitations claimed, the rejections for the claims stand, as the limitations are taught in Kaneko, Yamada, Doi, and Otsuka.
Regarding the applicant’s arguments towards claim 12, that the references cited do not teach the limitations claimed, the rejections for the claim stand, as the limitations are taught in Kaneko, Yamada, Doi, and Zane.
Regarding the applicant’s arguments towards claim 14, that the references cited do not teach the limitations claimed, the rejections for the claim stand, as the limitations are taught in Kaneko, Yamada, Doi, and Symonds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        7/27/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761